DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  
Claim 11 states “… at least one valve means located within the mouthpiece at a level of the inner core, which valve means is configured and arranged to…” The Examiner believes the claim is intended to state something along the lines of “… at least one valve means located within the mouthpiece at a level of the inner core, [[which]] wherein the valve means is configured and arranged to…”
Claim 13 states “… at least one valve means located at a position outside of the fluid duct, which valve means is configured and arranged to…” The Examiner believes the claim is intended to state something along the lines of “… at least one valve means located at a position outside of the fluid duct, [[which]] wherein the valve means is configured and arranged to…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 17, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstner (US 1366727).
Regarding Claim 1

	Gerstner teaches a teat for use with a container for containing a fluid (below – Fig. 1, 2, and 4), comprising: a deformable mouthpiece (2) for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture (not shown) therein for allowing the fluid to flow out of the teat; and an inner core (4) disposed within the mouthpiece, wherein an exterior surface of the inner core is spaced from an interior surface of the mouthpiece at the position of a fluid pocket guiding face (shown below) of the exterior surface of the inner core extending along a length of the inner core so that a fluid duct (7) between the mouthpiece and the fluid pocket guiding face is defined which allows the infant to perform a peristaltic fluid intake action during which the mouthpiece is deformed and a fluid is forced along the fluid duct in a direction towards the at least one aperture of the mouthpiece, and wherein the exterior surface of the inner core (4) has at least one protrusion (6) that is configured and arranged to form a fluid barrier between the mouthpiece and the inner core at a position for delimiting the fluid duct at the sides thereof, such that the fluid barrier is configured to prevent leakage of the fluid from between the mouthpiece and the inner core at the sides of the fluid pocket guiding face (when the mouthpiece is compressed by the infant), thus sealing the fluid duct in a sideward direction, whereby the fluid follows a path of travel along the fluid pocket guiding face during use (Pg. 1, Ln. 36-51).  


    PNG
    media_image1.png
    524
    384
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    384
    217
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Fluid pocket guiding face)]
    PNG
    media_image3.png
    361
    429
    media_image3.png
    Greyscale

Regarding Claim 3

	Gerstner teaches the exterior surface of the inner core (4) has two elongated protrusions (6), each elongated protrusion extending alongside the fluid pocket guiding face (shown above), as can be seen in the figures above.

Regarding Claim 4

	Gerstner teaches the elongated protrusions (6) extend along the entire length of the fluid pocket guiding face (shown above), as can be seen in the figures above.

Regarding Claim 5

	Gerstner teaches the elongated protrusions (6) project from the fluid pocket guiding face (shown above) in a generally sideward orientation with respect to the fluid pocket guiding face, as can be seen in the figures above.

Regarding Claim 6

	Gerstner teaches the exterior surface of the inner core (4) is provided with elongated recesses (shown below) extending alongside the elongated protrusions (6) at a side of the protrusions facing away from the fluid pocket guiding face, as can be seen in Fig. 2 below.  
[AltContent: arrow][AltContent: textbox (Recesses)][AltContent: arrow]
    PNG
    media_image3.png
    361
    429
    media_image3.png
    Greyscale


Regarding Claim 7

	Gerstner teaches the at least one protrusion comprises two elongated sections (6) extending along longitudinal edges of the fluid pocket guiding face, as can be seen in Fig. 2 above.

Regarding Claim 8

	Gerstner teaches the at least one protrusion further comprises a curved section (i.e. the fluid pocket guiding face) interconnecting the two elongated sections at a front side of the inner core, as can be seen in the figures above.

Regarding Claim 9

	Gerstner teaches the fluid pocket guiding face (shown above) is an arced face of the exterior surface of the inner core (4).

Regarding Claim 10

	Gerstner teaches the fluid pocket guiding face (shown above) is a recessed face of the exterior surface of the inner core (4).

Regarding Claim 16

	Gerstner teaches the inner core (4) is removable from the mouthpiece (2).  

Regarding Claim 17

	Gerstner teaches a support frame (3) that is configured and arranged to support the inner core in the teat, as can be seen in Fig. 1 above.

Regarding Claim 19

	Gerstner teaches an assembly comprising a teat (2) according to claim 1 and a container (1) for containing a fluid.  

Claim(s) 1-7, 10, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weld (US 1465748).
Regarding Claim 1

	Weld teaches a teat for use with a container for containing a fluid (below – Fig. 1 and 3), comprising: - a deformable mouthpiece (11) for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture (13) therein for allowing a fluid to flow out of the teat; and  - an inner core (6) disposed within the mouthpiece, wherein an exterior surface of the inner core is spaced from an interior surface of the mouthpiece at the position of a fluid pocket guiding face (shown below) of the exterior surface of the inner core extending along a length of the inner core so that a fluid duct between the mouthpiece and the fluid pocket guiding face is defined which allows the infant to perform a peristaltic fluid intake action during which the mouthpiece is deformed and a fluid is forced along the fluid duct in a direction towards the at least one aperture of the mouthpiece, and wherein the exterior surface of the inner core has at least one protrusion (9) that is configured and arranged to form a fluid barrier between the mouthpiece and the inner core at a position for delimiting the fluid duct at the sides thereof, such that the fluid barrier is configured to prevent leakage of the fluid from between the mouthpiece and the inner core at the sides of the fluid pocket guiding face (when the mouthpiece is compressed by the infant), thus sealing the fluid duct in a sideward direction, whereby the fluid follows a path of travel along the fluid pocket guiding face during use (Pg. 1, Ln. 35-57).  

[AltContent: arrow][AltContent: textbox (Fluid pocket guiding face)]
    PNG
    media_image4.png
    615
    336
    media_image4.png
    Greyscale
			
    PNG
    media_image5.png
    317
    186
    media_image5.png
    Greyscale


Regarding Claim 2

	Weld teaches the at least one protrusion (9) is configured and arranged to realize contact between the mouthpiece (11) and the inner core (6) through the at least one protrusion in a default, non-use condition of the teat, as can be seen in Fig. 1 above.

Regarding Claim 3

	Weld teaches the exterior surface of the inner core (6) has two elongated protrusions (9), each elongated protrusion extending alongside the fluid pocket guiding face (shown above), as can be seen in the figures above.

Regarding Claim 4

	Weld teaches the elongated protrusions (9) extend along the entire length of the fluid pocket guiding face (shown above), as can be seen in the figures above.

Regarding Claim 5

	Weld teaches the elongated protrusions (9) project from the fluid pocket guiding face (shown above) in a generally sideward orientation with respect to the fluid pocket guiding face, as can be seen in the figures above.

Regarding Claim 6

	Weld teaches the exterior surface of the inner core (6) is provided with elongated recesses (shown below) extending alongside the elongated protrusions (9) at a side of the protrusions facing away from the fluid pocket guiding face, as can be seen in Fig. 3 below.  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Recesses)]
    PNG
    media_image5.png
    317
    186
    media_image5.png
    Greyscale


Regarding Claim 7

	Weld teaches the at least one protrusion comprises two elongated sections (9) extending along longitudinal edges of the fluid pocket guiding face, as can be seen in Fig. 3 above.

Regarding Claim 10

	Weld teaches the fluid pocket guiding face (shown above) is a recessed face of the exterior surface of the inner core (6).

Regarding Claim 16

	Weld teaches the inner core (6) is removable from the mouthpiece (11).  

Regarding Claim 17

	Weld teaches a support frame (shown below) that is configured and arranged to support the inner core in the teat, as can be seen in Fig. 1 below.
[AltContent: arrow][AltContent: textbox (Frame)]
    PNG
    media_image4.png
    615
    336
    media_image4.png
    Greyscale


Regarding Claim 19

	Weld teaches an assembly comprising a teat (10) according to claim 1 and a container (not shown) for containing a fluid.  

Claim(s) 1, 2, 10, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miles (US 2584359).
Regarding Claim 1

	Miles teaches a teat (below – Fig. 9a) for use with a container for containing a fluid, comprising: a deformable mouthpiece (2) for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture (1) therein for allowing the fluid to flow out of the teat; and an inner core (15) disposed within the mouthpiece, wherein an exterior surface of the inner core is spaced from an interior surface of the mouthpiece at the position of a fluid pocket guiding face (16) of the exterior surface of the inner core extending along a length of the inner core so that a fluid duct between the mouthpiece and the fluid pocket guiding face is defined which allows the infant to perform a peristaltic fluid intake action during which the mouthpiece is deformed and the fluid is forced along the fluid duct in a direction towards the at least one aperture of the mouthpiece, and wherein at least one of the interior surface of the mouthpiece and the exterior surface of the inner core has at least one protrusion (shown below) that is configured and arranged to form a fluid barrier between the mouthpiece and the inner core at a position for delimiting the fluid duct at the sides thereof, such that the fluid barrier is configured to prevent leakage of the fluid from between the mouthpiece and the inner core at the sides of the fluid pocket guiding face (when the mouthpiece is compressed by the infant), thus sealing the fluid duct in a sideward direction, whereby the fluid follows a path of travel along the fluid pocket guiding face during use (Col. 3, Ln. 61-70).

[AltContent: textbox (Protrusion)][AltContent: arrow]
    PNG
    media_image6.png
    353
    282
    media_image6.png
    Greyscale


Regarding Claim 2

	Miles teaches the at least one protrusion (shown above) is configured and arranged to realize contact between the mouthpiece and the inner core through the at least one protrusion in a default, non-use condition of the teat, as can be seen in Fig. 9a above.

Regarding Claim 10

	Miles teaches the fluid pocket guiding face (16) is a recessed face of the exterior surface of the inner core (15) (Col. 3, Ln. 61-70).

Regarding Claim 17

	Miles teaches a support frame (shown below) that is configured and arranged to support the inner core (15) in the teat (2). 
[AltContent: textbox (Frame)][AltContent: arrow]
    PNG
    media_image6.png
    353
    282
    media_image6.png
    Greyscale


Regarding Claim 18

	Miles teaches a front side of the inner core (15) contacts a tip of the mouthpiece adjacent to the at least one aperture (1), as can be seen in Fig. 9a above.

Regarding Claim 19

	Miles teaches an assembly comprising a teat according to claim 1 and a container for containing the fluid (Col. 3, Ln. 5-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weld as applied to claim 1 above, and further in view of Clemens (US 2623524).
Regarding Claim 13

	Weld teaches all the limitations of claim 1 as shown above.  Weld does not teach at least one valve means located at a position outside of the fluid duct, which valve means is configured and arranged to allow a fluid to pass in a direction towards the at least one aperture of the mouthpiece and to resist a flow of fluid in the opposite direction.    
	Clemens teaches a teat for use with a container for containing a fluid (below Fig. 1, 2, and 5), comprising: a deformable mouthpiece (40) for an infant to suck on during a fluid intake action, the mouthpiece having at least one aperture therein for allowing a fluid to flow out of the teat; and at least one valve means (31+33+38) located at a position outside of a fluid duct (i.e. the internal portion of the mouthpiece 40), wherein the valve means is configured and arranged to allow a fluid to pass in a direction towards the at least one aperture of the mouthpiece and to resist a flow of fluid in the opposite direction (Col. 1, Ln. 28 – Col. 2, Ln. 53).  

    PNG
    media_image7.png
    710
    668
    media_image7.png
    Greyscale


Weld and Clemens are analogous inventions in the field of teats for use with a container for containing a fluid.  It would have been obvious to one skilled in the art at the time of filing to modify the teat of Weld with the teachings of the valve of Clemens in order to prevent return flow of liquid in to the bottle when the nipple is compressed for feeding (Col. 1, Ln. 28-36).

Regarding Claim 14

	Modified Weld teaches all the limitations of claim 13 as stated above. Clemens further teaches the teat comprising a main body (shown at 39) from which the mouthpiece (40) extends, wherein the at least one valve means (31+33+38) located at a position outside of the fluid duct (i.e. the internal portion of the mouthpiece 40) is located in the main body, as can be seen in the figures above.

Regarding Claim 15

	Modified Weld teaches all the limitations of claim 13 as stated above. Clemens further teaches the at least one valve means (31+33+38) located outside of the fluid duct (i.e. the internal portion of the mouthpiece 40) comprises at least one deformable flange (shown below – Fig. 5).
[AltContent: arrow][AltContent: textbox (Flange)]
    PNG
    media_image8.png
    311
    351
    media_image8.png
    Greyscale



Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Gerstner (US 1366727) – teaches a majority of the Applicant’s claimed invention. However, the closest prior art does not teach at least one valve means located within the mouthpiece at a level of the inner core, wherein the valve means is configured and arranged to allow a fluid to flow through the fluid duct in one direction out of the teat and to resist a flow of fluid in the opposite direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733